DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, depending upon claim 1, recites “the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between the rotation angles of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation angles of the two driven gears” which fail to further limit the subject matter of claim 1 which recites “the arithmetic circuit being configured to detect an 
Claim 3, depending upon claim 1, recites “the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between rotation amounts of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation amounts of the two driven gears” which fail to further limit the subject matter of claim 1 which recites “the arithmetic circuit being configured to detect an abnormality in the rotation angle of the driving gear based on a difference between integrated values of rotation amounts of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the integrated values of the rotation amounts of the two driven gears”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 6 are allowed.


The primary reason for allowance of claim 1 is the inclusion of an arithmetic circuit configured to compute a rotation angle of the driving gear based on the rotation angles of the two driven gears, detected through the two sensors, the arithmetic circuit being configured to detect an abnormality in the rotation angle of the driving gear when a relationship between the rotation angles of the two driven gears as detected through the two sensors is  different from the a relationship when a rotation angle of the driving gear as computed by the arithmetic circuit is normal, the arithmetic circuit being configured to detect an abnormality in the rotation angle of the driving gear based on a difference between integrated values of rotation amounts of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the integrated values of the rotation amounts of the two driven gears. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claim 6 has been found allowable due to its dependency upon claim 1.
Claim 5 is objected to as being dependent upon rejected base claim 2, but would be allowable if rewritten to be dependent upon allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/23/2022